DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (US 2022/0058132) (hereafter Roberts) (hereafter Roberts).
As per claim 1, Roberts teaches a memory controller for controlling a memory device, the
memory controller comprising: 
a workload detector configured to determine a change in workload based on reception of a changed request from a host or a change in clock received from an external device (fig. 8, 804); 
a device performance controller configured to determine, if the workload is determined as changed, read performance based on a ratio of a size of data output to the host to a size of data requested from the host every preset period and configured to output a read-look-ahead (RLA) command to the memory device based on the determined read performance ([0035], prefetch hit rate); 
a buffer memory configured to store data read from the memory device in response to the RLA command ([0139] describes prefetch of data); and 
a memory size controller configured to control a size of the buffer memory (fig. 8, 812, 816).
As per claim 3, Roberts teaches wherein the device performance controller determines that the read performance is at a maximum when the ratio is '1' ([0035], wherein the maximum or a prefetch rate and/or ratio is 1 inherently).
As per claim 4, Roberts teaches wherein the device performance controller outputs the RLA command when the read performance is not at the maximum (As illustrated in fig. 8 the prefetching is performed at all times including when read performance is not at the maximum (i.e. the prefetch hit rate/ratio is not at 1)).
As per claim 5, Roberts teaches wherein, if data corresponding to the RLA command is stored in the buffer memory, the device performance controller determines the read performance again at the preset period ([0065] describes wherein the determination is made at a preset time when the prefetched data is in the buffer and also when it is not).
As per claim 6, Roberts teaches 
wherein the buffer memory comprises a default area allocated during initialization and a variable area that is variable (fig. 8, 802), and 
wherein, when it is determined again that the read performance is not at the maximum (fig. 806, 806 when the prefetch performance is anything but perfect), the memory size controller allocates a portion of the variable area by a preset size, the portion being to store data output from the memory device (fig. 8, 812).
As per claim 10, Roberts teaches a method of operating a memory controller configured to control a memory device, the method comprising: 
determining a change in workload based on reception of a changed request from a host or a change in clock received from an external device (fig. 8, 804); 
determining, if the workload is determined as changed, read performance based on a ratio of a size of data output to the host to a size of data requested from the host every preset period ([0035] prefetch hit rate); 
outputting a read-look-ahead (RLA) command to the memory device based on the determined read performance ([0019] describes wherein the prefetch commands are based on previous history of requests used to calculate the read performance); and 
storing data read from the memory device in response to the RLA command in a buffer memory ([0139]), 
wherein the RLA command instructs to output data which is frequently requested from the host ([0019] access frequency).
As per claim 12, Roberts teaches wherein the read performance is determined as at a maximum when the ratio is '1' ([0035], wherein the maximum or a prefetch rate and/or ratio is 1 inherently).
As per claim 13, Roberts teaches wherein the RLA command is output to the memory device when the read performance is not at the maximum is output (As illustrated in fig. 8 the prefetching is performed at all times including when read performance is not at the maximum (i.e. the prefetch hit rate/ratio is not at 1)).
As per claim 14, Roberts teaches determining, after the storing of the data read from the memory device in the buffer memory, the read performance again at the preset period ([0065] describes wherein the determination is made at a preset time when the prefetched data is in the buffer and also when it is not).
As per claim 15, Roberts teaches a memory system comprising: 
a memory device configured to store data; 
a cache configured to cache data read from the device and to be provided to an external (fig. 2); and 
a controller configured to: 
perform, according to a current read performance of the system, a read-look-ahead (RLA) operation on data stored in the device when the system has a heavy workload (As illustrated in fig. 8, the prefetching occurs at all times including during heavy workloads), and 
adjust, according to a current read performance of the system, a size of the cache when the system has a light workload ([0145] describing wherein the steps are performed when the workload is lighter), 
wherein the controller is further configured to adjust the size according to a current read performance of the system during the RLA operation ([0139]), and 
wherein the current read performance is a ratio of a first amount to a second amount during a current amount of time, the first amount being a data amount output from the system in response to one or more requests from the external and the second amount being a data amount requested by the requests ([0035] prefetch hit rate).
As per claim 17, Roberts teaches 
wherein the system has the heavy workload when an operation speed thereof becomes greater than a threshold (fig. 8, 804 wherein the threshold is greater than 0), , and 
wherein the system has the light workload when the operation speed becomes the threshold or less ([0145], idle meaning not servicing any requests).
As per claim 18, Roberts teaches wherein the controller performs the RLA operation when the current read performance is a predetermined value or less (As illustrated in fig. 8 with the operating at all times including when the read performance is below a threshold).
As per claim 19, Roberts teaches wherein the controller adjusts the size by increasing the size when the current read performance is a predetermined value or less (fig. 8, 812).
As per claim 20, Roberts teaches wherein the controller adjusts the size by maintaining the size when the current read performance is a predetermined value or greater (fig. 8, 812).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claims 1, 10 and 15 above, and further in view of Pinho et al (US 2021/0149805) (hereafter Pinho).
As per claims 2, 11 and 16, Roberts teaches all the limitations of claims 1, 10 and 15.  Roberts does not explicitly teach wherein the workload detector determines the workload as changed when a request changed from a normal read request to a sequential read request is received from the host, and wherein the normal read request is a request instructing to output data stored in a specific area of the memory device and the sequential read request is a request instructing to output data continuously stored in the memory device.
However, Pinho teaches teaches wherein the workload detector determines the workload as changed when a request changed from a normal read request to a sequential read request is received from the host ([0074] wherein the workload is changed from random to sequential), and wherein the normal read request is a request instructing to output data stored in a specific area of the memory device and the sequential read request is a request instructing to output data continuously stored in the memory device ([0074]).
It would have been obvious before the effective filing date of the claimed invention to have combined the change in normal to sequential workload with the workload of Roberts because it allows for a means to identify performance degradation and/or improvement which can affect cache memory ([0074]-[0075])
Allowable Subject Matter
Claim 7, 8 , 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2016/0154750) teaches semiconductor device including a global buffer shared by a plurality of memory controllers.  Rafacz et la. (US 2014/0108740) teaches prefetch throttling based on prefetch accuracy.  Morrow et al. (US 2009/0019229) teaches data prefetch throttling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139